Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 2 is objected to because of the following informality:   

	Claim 2, line 14, the examiner suggests rewriting “about0.5” to --about 0.5-- to correct a typographical error. 

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto (US2014/0139075 A1).

In regards to claim 1, Iwamoto teaches in Fig. 1 a surface acoustic wave device/filter comprising the following: 
A piezoelectric layer (11); 
An interdigital (IDT) electrode (50) on a top surface of the piezoelectric layer (11), although not shown the IDT electrode will inherently have a first comb electrode and a second electrode facing each other in a direction intersecting with a thickness direction of the piezoelectric layer; 
A support silicon substrate (combination of layers 31, 44, 32 and 12) having a silicon layer (44, see Paragraph [0047]) including a first/top main surface and a second/bottom main surface opposed to each other; 
Wherein a material of the piezoelectric layer (11) is lithium tantalate (See Paragraph [0050]); 
The piezoelectric layer is provided on/over the first main surface of the silicon substrate; and
The support silicon substrate comprises a charge trapping layer/region (31) that decreases the emission rate of pyroelectric charge between the piezoelectric layer and the support silicon substrate (See paragraph [0058]).  

In regards to claim 17, based on Fig. 1, the acoustic wave device further comprising a silicon oxide film (21) between the support silicon substrate and the piezoelectric layer (11). 

In regards to claim 19, based on Fig. 1, wherein the piezoelectric layer (11) includes a first/top main surface and a second/bottom main surface opposed to each other; the first main surface of the piezoelectric layer is on a side opposite to a side of the support silicon substrate; the second main surface of the piezoelectric layer is on the side of the silicon substrate; and although not shown, the first electrode and the second electrode of the IDT will face each other on the first main surface of the piezoelectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US2014/0139075 A1) in view of Nishimura et al. (US2007/0069837 A1). 

	As disclosed above, Iwamoto discloses the claimed invention as stated in claim 1. Iwamoto does not teach, in regards to claim 18, wherein the acoustic wave device/filter includes a plurality of acoustic wave resonators (Iwamoto only shows one IDT on the piezoelectric layer); each of the plurality of acoustic wave resonators includes the first electrode and the second electrode; and the piezoelectric layer is shared by the plurality of acoustic wave resonators.

	Nishimura et al. teaches in Fig. 16 a surface acoustic wave ladder filter having a plurality of IDT electrode having first and second comb electrodes facing each other, wherein all the IDT electrodes are formed on a same piezoelectric layer (650).  Nishimura et al. teaches in Paragraph [0086] that having multiple IDT electrodes in a ladder filter can be arranged in a desired manner to achieve a desired pass band.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Iwamoto and have the design the acoustic wave device/filter to be a ladder filter having a plurality of acoustic wave resonators over the same piezoelectric layer as shown by Nishimura et al. (see Fig. 14) because such a modification would have been a well-known in the art design consideration to achieve a design pass band as taught by Nishimura et al. (See Paragraph [0086]). 

Allowable Subject Matter

Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 2-4 and 20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claim 2, the most relevant prior art reference is Iwamoto as disclosed above. However, Iwamoto does not teach in regards to claim 2, wherein in any cross section along the thickness direction of the piezoelectric layer, when a distance between center lines of the first electrode and the second electrode is represented by p, and a thickness of the piezoelectric layer is represented by d, d/p is equal to or less than about 0.5. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 2, claims 3, 4 and 20 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843